Exhibit 10.77
BAKER HUGHES INCORPORATED
Compensation Table for Named Executive Officers and Directors
Named Executive Officers:

                              Base Salary     Current   Effective     Base
Salary   April 20112
Chad C. Deaton 1
  $ 1,155,000     $ 1,281,364  
Martin S. Craighead
    650,000       710,526  
Peter A. Ragauss
    650,000       680,526  
Alan R. Crain
    473,000       499,429  
John A. O’Donnell
    400,000       424,500  

Non-Employee Directors3:

         
Annual Cash Retainer:
  $ 75,000  
Audit/Ethics Committee Chairman Annual Retainer:
  $ 20,000  
Other Committee Chairman Annual Retainer:
  $ 15,000  
Audit/Ethics Committee Members Retainer:
  $ 10,000  
Other Committee Members Retainer
(Excluding Executive Committee):
  $ 5,000  
Lead Director
  $ 15,000  
 
       
Annual Non-Retainer Equity (restricted stock awarded in January, stock options
awarded 50% in January and
50% in July of each year):
  $ 200,000  

 

1   Mr. Deaton has an Amended and Restated Employment Agreement with Baker
Hughes Incorporated, filed as Exhibit 10.1 to Current Report on Form 8-K filed
December 19, 2008.   2   In addition to their base salaries, these named
executive officers, at the discretion of the Board of Directors can receive
equity compensation pursuant to the Baker Hughes Incorporated 2002 Director &
Officer Long-Term Compensation Plan, filed as Exhibits 10.2 to Quarterly Report
on Form 10-Q for the quarter ended September 30, 2003; 10.3 to Quarterly Report
on Form 10-Q for the quarter ended September 30, 2005; and 10.3 to Quarterly
Report on Form 10-Q for the quarter ended June 30, 2008. These named executive
officers also are entitled to participate in the Company’s Annual Incentive
Compensation Plan, as amended and restated, filed as Exhibits 10.15 and 10.16 to
Annual Report of Baker Hughes Incorporated on Form 10-K for the year ended
December 31, 2007 and December 31, 2008, respectively. In 2011, the Executive
Perquisite Program will be eliminated for the Named Executive Officers.   3  
Non-employee directors are reimbursed for reasonable travel and related
expenses.

 